Citation Nr: 1518128	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-14 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee strain with degenerative joint disease.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1958 to May 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in March 2015.


FINDINGS OF FACT
 
1.  The Veteran's right knee strain with degenerative joint disease is manifested by painful motion from zero to 120 degrees with some swelling and occasional locking, but is not manifested by ankylosis, subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's degenerative joint disease of the left knee is manifested by painful motion from zero to 120 degrees with some swelling and occasional locking, but is not manifested by ankylosis, subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.

3.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for right knee strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5024, 5256-5263 (2014). 
 
2.  The criteria for a schedular rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5024, 5256-5263 (2014).

3.  The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 3.340, 3.341, 4.15, 4.16(a) & (b), 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A letter in September 2010 satisfied the duty to notify provisions for the rating claims on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  There is no indication that any relevant Social Security Administration records are missing.

The Veteran was provided a VA medical examination in November 2010.  The examination is sufficient evidence for deciding the disability rating claim.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and it contains reasoned explanations.  The record does not reflect a possible worsening of the disability warranting another examination.  Thus, VA's duty to assist has been met for this claim.

II.  Evidence

The report of a November 2010 VA examination shows that the Veteran reported complaints of increasing pain since his last evaluation in 2008.  He reported that he had been laid off from his HVAC (heating, ventilation, and air conditioning) job in the spring of 2010.  He had been followed by Rheumatology at the VA medical center, and had been offered knee replacements through orthopedics but declined.

The examination report noted that the Veteran's knees were treated with steroid injections and Tylenol.  He had received steroid injections to the left knee in January and June 2010, and in both knees in October 2010, with some relief.  The Veteran reported that he tries to go 5 months between shots but sometimes cannot manage that.  

The Veteran reported that he had not had any hospitalization or surgery.  He reported having left knee symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, weekly locking episodes, tenderness, limitation of motion, and severe flare-ups, when he had difficulty walking.  He did not have subluxation or effusions.

He reported having right knee symptoms of pain, stiffness, weakness, tenderness, limitation of motion, and severe flare-ups, when he had difficulty walking.  He did not have giving way, instability, incoordination, subluxation or effusions.

On examination the Veteran had an antalgic gait, but no other evidence of abnormal weight bearing.  On the right side and on the left side, findings included bony joint enlargement, crepitus, tenderness, weakness, bumps consistent with Osgood-Schlatter's disease, and crepitation; but no mass behind the knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.

Range of motion for both knees were from zero to 140 degrees with objective evidence of pain with active motion.  On repetitive motion testing, there was objective evidence of pain, but no additional limitations of range of motion.  There was no ankylosis.  X-ray examination (from October 2008) concluded with an impression of minimal degenerative changes in both knees.

The examination report noted that the Veteran had an employment history as a sheet metal worker and HVAC.  He was not employed and had retired in 2000 by eligibility by age or duration of work.  

The report contains a diagnosis of degenerative joint disease of both knees.  The examiner opined that these disabilities caused effects on usual daily activities, including that it prevented exercise and sports, and had moderate effects on doing chores, recreation, and traveling, and had mild effects on shopping.  There were no effects on feeding, bathing, dressing, toileting, grooming, or driving.

The examiner commented that the Veteran retired on Social Security in 2000, but kept working until the spring of 2010 when he was laid off because he missed too much time from work.  The Veteran estimated that he missed six weeks of work over the past year due to his knee pain.  The examiner opined that the Veteran would not be able to obtain or maintain gainful employment in factory or HVAC work because of the degenerative joint disease of both knees.

Review of the remainder of the medical evidence on file, consisting of VA treatment records dated during the appeal period through November 2014, shows findings that are not materially different from those of the November 2010 VA examination report.  The VA treatment records show bilateral knee treatment including periodic steroid injections, X-ray findings of degenerative changes in both knees, and other symptomatology not different from findings in the examination report.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in March 2015.  He testified that current treatment included soaking in hot water and rubbing down with a medicated cream.  He testified that he last saw his doctor for his knee about a year before.  He testified that he was using a soft brace on each knee and that he had been prescribed a cane.  He testified that his symptoms included swelling, locking sometimes on the left, and pain on movement.

III. Disability Rating: Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

The Veteran's right and left knee disabilities are each rated as 10 percent disabling under the hyphenated Diagnostic Code 5003-5024, which rates tenosynovitis as degenerative arthritis based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.71a , DC 5003, 5024 (2014).    

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here are the right and left knees. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

But if limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. 

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003, Note (1). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71 , Plate II (2014). 

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a 10 evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg warrants a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Other diagnostic codes are available for evaluation of the knee for other conditions if present. The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee include the following.

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014). 

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a , Diagnostic Code 5257.  

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a , Diagnostic Code 5258 (2014).  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  Separate ratings are assignable if there is evidence of nonunion or malunion of the tibia and fibula or of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

IV.  Disability Rating Analysis

The RO assigned a 10 percent rating for each of the Veteran's left and right knee disabilities on the basis of painful limited motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.  The record does not show that there is X-ray evidence of degenerative arthritis involvement and occasional incapacitating exacerbations for either knee, so as to warrant a 20 percent rating for either knee disability under Diagnostic Code 5003.

Further, the evidence does not show that either knee disability manifests ankylosis or a limitation of flexion or extension motion requisite to a rating in excess of 10 percent for either side, or even a compensable rating so as to warrant a separate compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.  None of the range of motion study findings from the VA examination during the appeal period meets that criteria, even with consideration of factors under Deluca.  

The Veteran's right and left knee disabilities are not shown objectively to manifest recurrent subluxation or lateral instability.  At the November 2010 VA examination, the Veteran reported that in both knees he had instability, but did not have subluxation.  On examination, the examiner found there was no instability, and there is no evidence otherwise of instability or subluxation.  Therefore, the objective evidence does not show recurrent subluxation or lateral instability so as to warrant a separate rating for such symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has considered whether any other Diagnostic Codes would warrant a higher or separate evaluation than presently assigned.  However, the clinical evidence does not show any findings of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or symptomatic removal of semilunar cartilage; or nonunion or malunion of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Although the Veteran did report occasional locking and swelling, there is no evidence of dislocated or removal of semilunar cartilage.

The evidence on file does not warrant a higher schedular disability rating or separate rating for either knee disability on a schedular basis.  As the preponderance of the evidence is against the Veteran's claim for any higher or additional separate schedular rating for the right knee and left knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected bilateral knee disabilities are manifested by signs and symptoms such as painful limitation of motion, occasional swelling and locking, as discussed above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 2560, 5261 (providing ratings on the basis of painful motion, ankylosis, and limited flexion and extension).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of his bilateral knee disabilities, which are manifested by pain, limitation of motion, and occasional swelling and locking.  In short, there is nothing exceptional or unusual about the Veteran's right or left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

V.  TDIU Analysis

Total disability ratings may be assigned where the schedular rating is less than total, providing the evidence demonstrates that the Veteran has a single disability rated at 60 percent or more and that his service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.  For the purpose of demonstrating that  a single disability is ratable at 60 percent or more, disabilities resulting from common etiology or a single accident will be considered as a single disability.  38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of the following disability ratings: 10 percent for right knee strain with degenerative joint disease; and 10 percent for degenerative joint disease of the left knee.  The combined rating does not meet the schedular requirement for TDIU under 38 C.F.R. § 4.16(a).  

A TDIU, however, may yet be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards of 38 C.F.R. § 4.16(a) , but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board cannot grant an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating; and is not precluded from denying the claim. 

In the Veteran's August 2011 application claiming TDIU, he recorded "4th year college" in the section requesting information on his education.  He further stated that he had no further education and training since he became too disabled to work.  He reported that he last worked full time in September 2010; and that he became too disabled to work in September 2011, before which, he had been an HVAC contractor.   

The report of a November 2010 VA examination shows that the Veteran reported that he had been laid off from his HVAC job in the spring of 2010.  After examination, the examiner commented that the Veteran had retired on Social Security in 2000, but kept working until the spring of 2010 when he was laid off because he missed too much time from work.  The examiner opined that the Veteran would not be able to obtain or maintain gainful employment in factory or HVAC work because of the degenerative joint disease of both knees.
At the time of an October 2012 session with a VA physical therapist, the Veteran reported at that time that he works 10 hours per week at a lawn and tractor store, which required a lot of standing and he had to rely on pain medications for relief.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in March 2015.  He testified that he had retired because he was unable to work anymore due to his knees.  He had retired and then worked part-time, but due to his knees he was later not able to even work part-time.  He testified that his occupation had primarily been in the sheet metal fabrication and the heating and air conditioning industries.  

However, he also testified that he had a certificate from a university in industrial engineering.  He explained that as an industrial engineer, he would write out instructions about how to put things together or how to install things or how to make things.  He noted what when you buy something at a store and it has instructions on how to put it together, he used to be the person who would draft those instructions.  He noted that he worked as an industrial engineer for "A.O. Smith" and "GE", but went back to working with sheet metal, which he liked doing.  

In response to a question of whether he could work a job in an office for instance on a computer, whether he could do that, and whether he had ever done any work of that nature, he testified that he had never worked with a computer at all.  

Though there is evidence of an adverse impact of his bilateral knee disabilities on his ability to work in a physically demanding occupation, such as sheet metal and HVAC, his education, specialized training and work experience support a finding of employability.  Although the bilateral knee disabilities may significantly impact his ability to work physical tasks involved in the sheet metal fabrication or HVAC fields, his education and work experience in industrial engineering would afford him the ability to work in more sedentary job settings utilizing his training and skills to draft instructions for products.  Thus, the Board concludes that he would not be prevented from obtaining or retaining substantially gainful employment based on his service-connected knee disabilities.





The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.


ORDER

A disability rating in excess of 10 percent for right knee strain with degenerative joint disease is denied.

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

A TDIU is denied.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


